                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN ROBERT DEMOS,                                  Case No. 19-cv-04433-HSG
                                   8                    Plaintiff,                           ORDER OF DISMISSAL
                                   9             v.

                                  10     GOOGLE, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                            INTRODUCTION

                                  14          Plaintiff, an inmate at Washington State Penitentiary in Walla Walla, Washington, filed

                                  15   this pro se action alleging antitrust violations by various companies. Plaintiff has been granted

                                  16   leave to proceed in forma pauperis in a separate order. His complaint (Dkt. No. 1) is now before

                                  17   the Court for review under 28 U.S.C. § 1915A.

                                  18                                               DISCUSSION

                                  19   A.     Standard of Review

                                  20          A federal court must engage in a preliminary screening of any case in which a prisoner

                                  21   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  22   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  23   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  24   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  25   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                  26   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  27          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  28   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not
                                   1   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the

                                   2   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   3   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   4   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   5   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   6   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   7   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                   8   B.      Complaint

                                   9           The complaint names as defendants Google, Apple, Oracle, Facebook, Yahoo, YouTube,

                                  10   Instagram, Amazon, Intel and AT&T, which the complaint identifies as “high tech” companies.

                                  11   The complaint also names as defendants certain oil companies: Mobil, Occidental, Shell,

                                  12   Standard Oil, GulfFoil, Sunoco, Phillips 66, Marathon, Texaco, Pennzoil, and Exxon.
Northern District of California
 United States District Court




                                  13           According to the complaint, plaintiff has been a user of “artificial intelligence products”

                                  14   and “intellectual property products” for many years while incarcerated in the state of California,

                                  15   and continues to be a user of such products while incarcerated in Washington State. He alleges

                                  16   that the violations enumerated in the complaint took place in the state of California, from 1967 to

                                  17   2019.

                                  18           The high tech industry and oil industry are in a symbiotic relationship. The high tech

                                  19   industry uses oil to build, construct and power their products. The major oil companies “utilize

                                  20   artificial intelligence to facilitate their accounting, business, treasury and corporate functions.”

                                  21   Together, the identified high tech companies and oil companies have violated anti-trust laws by

                                  22   operating monopolies; participating in tying arrangements; engaging in illegal tying price fixing,

                                  23   reciprocal dealing, collusion, gratuities, predatory pricing, horizontal price fixing, predatory

                                  24   mergers and acquisitions, restraint of trade and general corrupt behavior; committing fraud and

                                  25   corporate malfeasance; misusing intellectual property; imposing vertical restraints on territorial

                                  26   sales; placing malfunctioning products on the market and in commerce. In addition, plaintiff’s life

                                  27   is in imminent danger because (1) “all of America’s nuclear secrets have been downloaded on

                                  28   hard drive computer disc” and there has been a breach of security which compromises plaintiff’s
                                                                                           2
                                   1   health and security; (2) software giants such as Amazon, Google, Yahoo and Apple rule the

                                   2   information highway; (3) America’s defense system is computer driven and security breaches to

                                   3   computer technology place plaintiff in danger; and (4) the issuance of digital currency by

                                   4   Facebook will make every individual a slave of the state and give everyone a mark of the beast,

                                   5   placing plaintiff in imminent danger. Defendants’ actions violate the Sherman Act, the Robinson-

                                   6   Patman Act, the Clayton Act, the Hart-Scott-Rodino Act, the Wilson Tariff Act, the Sarbanes-

                                   7   Oxley Act. Plaintiff seeks antitrust damages in the amount of $25 million dollars. See Dkt. No. 1.

                                   8           The complaint will be DISMISSED with prejudice because plaintiff lacks antitrust

                                   9   standing. The antitrust laws do not provide a remedy to every party injured by unlawful economic

                                  10   conduct. American Ad Mgmt., Inc. v. Gen. Tel. Co. of Cal., 190 F.3d 1051, 1055 (9th Cir. 1999).

                                  11   Antitrust laws are only intended to preserve competition for the benefit of consumers. See Assoc,

                                  12   Gen. Contractors of Calif., Inc. v. Calif. State Council of Carpenters, 459 U.S. 519, 530, 538
Northern District of California
 United States District Court




                                  13   (1983). A party wishing to bring a private antitrust action must establish antitrust injury.

                                  14   American Ad Mgmt., Inc. v. Gen. Tel. Co. of Cal., 190 F.3d 1051, 1054 & n.3 (9th Cir. 1999);

                                  15   Cargill, Inc. v. Monfort of Colorado, Inc., 479 U.S. 104, 110 n.5 (1986) (requiring antitrust injury

                                  16   to seek injunctive relief under the Clayton Act).

                                  17           To show antitrust injury, a plaintiff must prove that his loss flows from an anticompetitive
                                               aspect or effect of the defendant’s behavior, since it is inimical to the antitrust laws to
                                  18           award damages for losses stemming from acts that do not hurt competition. If the injury
                                               flows from aspects of the defendant’s conduct that are beneficial or neutral to competition,
                                  19           there is no antitrust injury, even if the defendant’s conduct is illegal per se.
                                  20   Rebel Oil Co. v. Atl. Richfield Co., 51 F.3d 1421, 1433 (9th Cir. 1995) (citing Atl. Richfield Co. v.

                                  21   USA Petroleum, Inc., 495 U.S. 328, 334 (1990)) (private suit brought under Section 4 of the

                                  22   Clayton Act). The losses alleged by plaintiff are (1) a breach of national security or vulnerabilities

                                  23   in our national security system, and (2) being marked as a slave of the state because he will be

                                  24   forced to use digital currency. These alleged losses do not hurt competition, and are not antitrust

                                  25   injuries.

                                  26           In addition, the complaint’s speculative and conclusory allegations that numerous

                                  27   individual high tech companies and numerous individual oil companies have coordinated antitrust

                                  28   activities fail to raise a right to relief above the speculative level.
                                                                                            3
                                   1          The Court DISMISSES the complaint with prejudice because the pleading could not

                                   2   possibly be cured by the allegation of other facts. See Ramirez v. Galaza, 334 F.3d 850, 861 (9th

                                   3   Cir. 2003).

                                   4                                             CONCLUSION

                                   5          For the foregoing reasons, the Court DISMISSES this action with prejudice. The Clerk

                                   6   shall enter judgment in favor of defendants and against plaintiff.

                                   7          IT IS SO ORDERED.

                                   8   Dated: 11/27/2019

                                   9                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
